Exhibit 10.1.2


AMENDMENT NO. 1
TO
DIRECTOR COMPENSATION PLAN
OF
CORENERGY INFRASTRUCTURE TRUST, INC.


WHEREAS, the Dividend Reinvestment Plan (the “DRIP Plan”) of CorEnergy
Infrastructure Trust, Inc. (the “Corporation”) was originally approved by the
Company’s Board of Directors in 2007 as the Dividend Reinvestment Plan of
Tortoise Capital Resources Corporation, prior to the Corporation changing its
legal name from Tortoise Capital Resources Corporation to CorEnergy
Infrastructure Trust, Inc., and was filed with the Securities and Exchange
Commission (“SEC”) on October 12, 2007 as an exhibit to the Corporation’s
Quarterly Report on Form 10-Q for the quarter ended August 31, 2007; and


WHEREAS, the Board of Directors of the Company has deemed it advisable to amend
the DRIP Plan to: (i) update the name of the Corporation, as set forth in the
title of the DRIP Plan and in the first grammatical paragraph thereof, to
correspond to the Corporation’s current legal name, “CorEnergy Infrastructure
Trust, Inc.” rather than its prior legal name, “Tortoise Capital Resources
Corporation”; and (ii) add a new Section 12 to the DRIP Plan, authorizing the
Corporation’s Board of Directors to suspend operation of the DRIP Plan, and
cause all distributions declared with respect to the Corporation’s Common Stock,
par value $0.001 per share (the “Common Stock”), including dividends, capital
gains, or return of capital, to be paid to the holders of Common Stock in cash,
for any quarter during which the Corporation is not able to issue Common Stock
under the DRIP Plan pursuant to an effective SEC registration statement under
the Securities Act of 1933, as amended (the “Securities Act”); and


WHEREAS, the Board of Directors has received the advice of counsel that the
substantive amendment of the DRIP Plan on the terms set forth herein is
necessary and appropriate in order to ensure continued compliance by the DRIP
Plan with applicable requirements of the Securities Act and the related rules
and policies of the SEC, as contemplated by Section 10 of the DRIP Plan.


NOW, THEREFORE, pursuant to the determination of the Board of Directors of the
Company, the DRIP Plan is hereby amended in the following three respects:


I.
The initial heading setting forth the title at the top of the DRIP Plan is
hereby deleted in its entirety and restated to read as follows:

CORENERGY INFRASTRUCTURE TRUST, INC.
TERMS AND CONDITIONS OF THE DIVIDEND REINVESTMENT PLAN


II.
The first grammatical paragraph of the DRIP Plan is hereby deleted in its
entirety and restated to read as follows:

Registered holders (“Common Shareholders”) of common shares (the “Common
Shares”) of CorEnergy Infrastructure Trust, Inc. (the “Company”) whose Common
Shares are registered with us or with a brokerage firm that participates in our
Dividend Reinvestment Plan (the “Plan”) and has coded such holder’s account
dividend reinvestment will automatically be enrolled (the “Participants”) in the
Plan and are advised as follows:


III.
A new Section 12 is hereby added, immediately following Section 11 of the DRIP
Plan, to read as follows:

12. SUSPENSION OF DIVIDEND REINVESTMENT. The Company reserves the right to
suspend the operation of this Plan, and to require that all distributions,
including dividends, capital gains, or return of capital, shall be automatically
paid in cash rather than being reinvested by the Agent in additional Common
Shares of the Company, for any quarter as to which the Company has determined,
in consultation with legal counsel, that the Company is unable, or may be
unable, to issue such





--------------------------------------------------------------------------------

Exhibit 10.1.2


Common Shares under the Plan pursuant to an effective registration statement
that satisfies the requirements of the U.S. Securities Act of 1933, as amended.


All other terms and provisions of the DRIP Plan shall remain as stated therein
and this Amendment No. 1 shall be effective as of April 24, 2019.









